844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-3709.
Daniel Irving RUSSELL, Plaintiff-Appellant,v.Ed KOZLOWSKI, Shift Supervisor;  Roy Dow, Shift Supervisor;Don Baron, Alternate Supervisor;  Gin Russell, StaffingSpecialist;  Orlando Nickerson, Counselor;  John Simes,Representative, Defendants-Appellees.

1
United States Court of Appeals, Sixth Circuit.


2
April 8, 1988.


3
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*

ORDER

4
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


5
This pro se plaintiff appeals the magistrate's judgment dismissing his employment discrimination suit.


6
Plaintiff, a former civil servant employee, brought suit against eleven of his former co-workers alleging employment discrimination and improper personnel actions.  Plaintiff specifically argues that the defendants frustrated his efforts to attend college by harassing him about his work schedule.  Upon review, we conclude the district court properly dismissed the complaint.


7
See Wright v. Holbrook, 794 F.2d 1152, 1157 (6th Cir.1986);  Sigmon Fuel Co. v. TVA, 754 F.2d 162, 164-5 (6th Cir.1985).


8
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation